Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 



Inventors: Boulton et al.			:
Application No. 13/497,349			:		Decision on Petitions
Int’l Filing Date: September 20, 2010	:				
Attorney Docket No. PAT053848-US-PCT	:

This is a decision on the petition under 37 C.F.R. § 1.137(a) filed October 8, 2021, to revive the application.  This is also a decision on the petition under 37 C.F.R. § 1.182 filed October 8, 2021, which requests expedited consideration of the petition under 37 C.F.R. § 1.137(a).

The petition under 37 C.F.R. § 1.137(a) is granted.

The petition under 37 C.F.R. § 1.182 is granted.

The Office issued a non-final Office action setting a shortened statutory period for reply of    three months on September 9, 2013.  A reply to the Office action was not timely filed, and an extension of time was not obtained.  As a result, the application became abandoned on  December 10, 2013.  The Office issued a notice of abandonment on April 10, 2014.

A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by:  

(1) 	The reply required to the outstanding Office action or notice, unless previously filed,
(2) 	The petition fee, and
(3)	A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137 was unintentional.1

The petition satisfies the requirements set forth in 37 C.F.R. § 1.137(a) in so far as the petition includes (1) a reply in the form of the prior filing of Application No. 14/176,504, which is a continuation of this application, (2) the required petition fee of $2,100, and (3) the required statement of delay.  Therefore, the petition is granted and the application is revived.

Since this application is being revived for purposes of continuity only and since continuity has been established by this decision reviving the application, the application is again abandoned in favor of Application No. 14/176,504. 
There is no indication that the person signing the instant petition was ever given a power of attorney or authorization of agent to prosecute the above-identified application, and the address listed in the petition is different than the address of record.  A courtesy copy of this decision is being mailed to the address in the petition.  However, all future correspondence will be directed solely to the address currently of record until such time as appropriate instructions are received to the contrary.

A payment of $1,480 was submitted with the petition for a three-month extension of time.  Payment for an extension of time is unnecessary for relief to be granted under 37 C.F.R. § 1.137.  See MPEP 711.03(c)(II)(A).  In other words, the $1,480 extension of time fee submitted with the petition is unnecessary.  Since the $1,480 extension of time fee is unnecessary, the holder of the credit card used to pay the fee may request the $1,480 be credited back to the card.  The request for a refund of the fee may be filed via facsimile transmission, mail, or EFS-Web.2  A copy of this decision must be submitted with the refund request.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions

cc:	Baker, Donelson, Bearman, Caldwell, & Berkowitz
	Suite 3600
	201 St. Charles Avenue
	New Orleans, LA 70710







    
        
            
    

    
        1 A terminal disclaimer is also necessary if the application is a design application or if the application was filed on or before June 8, 1995.
        
        2 The facsimile number for the Refund Branch of the Office of Finance is 571-273-6500, and the mailing address is Mail Stop 16, Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.  Additional information concerning refund requests can be found at the following address on the Office’s website: https://www.uspto.gov/about-us/organizational-offices/office-chief-financial-officer/office-finance/receipts-accounting-1.